DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/740,083, filed on 27 December 2017.
Attention is directed to the Application Data Sheet which lists an incorrect date for the parent application 15/740,083.  Applicant is encouraged to file a Supplemental Application Data Sheet which lists the correct date for application 15/740,083 as 27 December 2017.  See 37 CFR 1.76(c):
(c) Supplemental application data sheets. Supplemental application data sheets:

(1) May be subsequently supplied prior to payment of the issue fee either to correct or update information in a previously submitted application data sheet, or an oath or declaration under § 1.63 or § 1.67, except that inventorship changes are governed by § 1.48, correspondence changes are governed by § 1.33(a), and citizenship changes are governed by § 1.63 or § 1.67; and

(2) Must be titled "Supplemental Application Data Sheet," include all of the section headings listed in paragraph (b) of this section, include all appropriate data for each section heading, and must identify the information that is being changed, preferably with underlining for insertions, and strike-through or brackets for text removed.

Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 2 June 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.

Specification
The disclosure is objected to because in paragraph [0001], line 2, the filing date for parent application 15/740,083 is incorrect.  It is suggested that “June 30, 2016” be changed to --December 27, 2017--.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0318078) (hereinafter Kondo) in view of Takahashi et al. (US 6792736) (hereinafter Takahashi).
Regarding claim 1, the Kondo reference discloses a medicine packaging apparatus configured to package medicine based on prescription data (paragraph [0001]), the medicine packaging apparatus comprising:
a feeder (tablet cases 6, shutters 16 and hopper 17) configured to feed solid medicine; 

a packaging unit (packaging device 18) configured to package the solid medicine monitored by the monitoring unit (100), wherein the monitoring unit comprises (paragraph [0073]): 
a plurality of storage containers (figs. 13 and 14, inspection containers 103, paragraph [0078]) each configured to temporarily store the solid medicine fed from the feeder (6, 16 and 17); 
a holding table (turntable 102) configured to hold the plurality of storage containers (103); 
a drive unit (electric operation mechanism 101) configured to drive the holding table (102) to move so that the plurality of storage containers (103) are sequentially moved from an introduction position where the solid medicine is introduced from the feeder (6, 16 and 17) to a discharge position where the solid medicine is discharged to the packaging unit (18) (paragraphs [0085] - [0098]); 
an imaging unit (100) configured to capture an image of the solid medicine present in each of the plurality of storage containers (103) while the each of the plurality of storage containers (103) is moved from the introduction position to the discharge position (paragraphs [0071] and [0073]); and 
a determination unit (control portion 120) configured to perform determination for monitoring based on the image obtained by the imaging unit (paragraphs [0067] and [0074]).

The Takahashi reference discloses in a similar type of prescription drug packaging machine that it is old and well known in the relevant art to provide a turntable (rotating plate 16 driven by rotating plate motor 16M) on which are located a plurality of storage containers (a plurality of holding units 61 each with a holding cell 21) which receive the prescription drugs from a feeder (tablet cases 7 and hoppers 51-54) (col. 9, lines 19-46).  The plurality of storage containers (holding units 61) are configured to be capable of being individually attached to or detached from the holding table (16) by the use of snap type fixtures (100) (col. 17, lines 46-51) (figs. 26 and 29).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kondo packaging apparatus by having had the plurality of storage containers (103) are configured to be capable of being individually attached to or detached from the holding table (102), as suggested by Takahashi, in order to improve assembly of the storage containers to the turntable, and since Takahashi, see col. 6, lines 19-26, provides motivation for a skilled artisan to combine the teachings and suggestions of the prior art because this “arrangement makes it possible to reduce the time and efforts for installing the holding cells or shutters, thereby achieving marked improvement in assemblability.”
Regarding claim 2, the Kondo packaging apparatus, as modified by Takahashi above, discloses the medicine packaging apparatus according to claim 1, wherein each of the plurality of storage containers (Kondo: 103) comprises: as seen in fig. 14: a 
The Kondo packaging apparatus does not discloses a maintaining unit configured to maintain the bottom part in the closing state when each of the plurality of storage containers is detached from the holding table. 
However, the Takahashi reference also discloses that each of the plurality of storage containers (holding cells 21) comprises: as seen in figs. 26, 32 and 33, a bottom part (shutter 17) that is movable between an open state in which downward communication is possible and a closing state in which the communication is impossible, and a maintaining unit (spring 96) configured to maintain the bottom part (shutter 17) in the closing state when each of the plurality of storage containers (holding cell 21) is detached from the holding table (plate 16) (col. 12, lines 53-65: “shutter 17 is always urged by a spring 96 shown in FIG. 32 to close the outlet 21B (in a horizontal state) of the holding cell 21.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Kondo packaging machine by having incorporated a maintaining unit configured to maintain the bottom part in the closing state when each of the plurality of storage containers is detached from the holding table, as suggested by Takahashi, in order to urge the closing plate (Kondo: 106) in the closed direction to prevent material from escaping from the storage container when it is detached.
Regarding claim 3, the Kondo packaging apparatus, as modified by Takahashi above, discloses the medicine packaging apparatus according to claim 2, and now also teaches that wherein the maintaining unit comprises a biasing part (Takahashi: biasing spring 96) configured to bias the bottom part (Kondo: closing plate 106) toward a direction so as to be in the closing state. 
Regarding claim 4, the Kondo packaging apparatus, as modified by Takahashi above, discloses the medicine packaging apparatus according to claim 1, and now also discloses that wherein each of the plurality of storage containers (Kondo: 103) comprises an opening that is open upward (Kondo: figs. 2 and 14), and each of the plurality of storage containers (Kondo: 103) is now provided as detached from the holding table (Kondo: 102) with the opening facing upward. 
Regarding claim 6, the Kondo packaging apparatus, as modified by Takahashi above, discloses the medicine packaging apparatus according to claim 1, and also discloses further comprising a housing (2-4), wherein the feeder (6, 16 and 17), the monitoring unit (100), and the packaging unit (18) are arranged sequentially from the top in the housing (2-4) (fig. 2).
Kondo discloses doors (8) on the front of the housing (2-4), but does not expressly discloses that the holding table of the monitoring unit is drawable in the horizontal direction from the housing, and each of the plurality of storage containers is detached from the holding table by being moved upwardly in the state where the holding table of the monitoring unit is drawn out of the housing. 
The Takahashi reference also discloses that the holding table (rotating plate 16) is drawable in the horizontal direction from a housing (1, 2), and each of the plurality of 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Kondo packaging apparatus by having had the holding table of the monitoring unit is drawable in the horizontal direction from the housing, and each of the plurality of storage containers is detached from the holding table by being moved upwardly in the state where the holding table of the monitoring unit is drawn out of the housing, as suggested by Takahashi, in order to gain access to the storage containers for maintenance, repair and cleaning.
Regarding claim 7, the Kondo packaging apparatus, as modified by Takahashi above, discloses the medicine packaging apparatus according to claim 1, wherein the holding table (Kondo: 102) is provided rotatably about an axis extending in a vertical direction (Kondo: fig. 14), and configured to hold the plurality of storage containers (Kondo: 103) at equal intervals on a circumference with the axis serving as the center on the same horizontal plane (Kondo: fig. 13 and paragraph [0078]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,703,517 in view of Kondo et al. (US 2014/0318078) (hereinafter Kondo).
The subject matter of the present application claim 5 depends from claim 4 which depends from claim 1.  All of the limitations set forth in the combination of claims 1, 4 and 5 of the present application are identically set forth in claim 1 of the ‘517 patent with the exception of the limitations:
“a monitoring unit configured to monitor the solid medicine fed from the feeder; … the monitoring unit comprises: 
… an imaging unit configured to capture an image of the solid medicine present in each of the plurality of storage containers while the each of the plurality of storage containers is moved from the introduction position to the discharge position; and 
a determination unit configured to perform determination for monitoring based on the image obtained by the imaging unit.”
As set forth above, in the rejection under 35 USC 103 of claim 1, the Kondo reference discloses that it is old and well known in the relevant prescription medicine packaging art to provide a packaging apparatus with each of the limitations quoted above.  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Fujii references are cited for consideration related to priority and double patenting.  The Popov reference (GB ‘979) discloses a rotating wheel (2) on which containers (7) are suspended by a slot (8), and the containers (7) each having a movable bottom (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 November 2021